COURT OF APPEALS













 





COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 



 
CEDRIC LIONEL
  KIDD,
 
                            Appellant,
 
v.
 
 
THE STATE OF
  TEXAS,
 
                            Appellee.


 
 '
   
 '
   
 '
   
 '
   
 '
   
 ' 
 


 
 
                No. 08-01-00412-CR
 
Appeal from the
 
Criminal District Court No. 2
 
of Dallas County, Texas 
 
(TC# F-0151611-VI) 
 



O P I N I O N
 
In one of two companion cases, Cedric
Lionel Kidd was indicted for possession with intent to deliver cocaine of four
grams or more but less than two hundred grams, a first-degree felony under Tex. Health & Safety
Code Ann. '
481.112(d) (Vernon Supp. 2002).  The State presented a conviction for theft
and a conviction for burglary of a habitation for enhancement purposes.  Kidd pleaded not guilty to the offense but
pleaded true to the enhancement paragraphs.
The State later gave notice of its
intent to submit a deadly weapon question to the jury.




The jury found Kidd guilty of the
offense beyond a reasonable doubt.  It
did not find that he had used a deadly weapon during the commission of the
offense.  A twenty-five year sentence was
imposed by the trial court judge.  We
affirm.
Appellant=s court-appointed counsel has filed
his motion to withdraw, together with a brief in which he concludes that the
appeal is frivolous.  The brief meets the
requirements of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L. Ed. 2d 493, reh.
denied, 388 U.S. 924, 87 S.Ct.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the
record demonstrating why, in effect, there are no arguable grounds to be
advanced.  See Currie v. State,
516 S.W.2d 684, 684 (Tex. Crim. App. 1974); Jackson
v. State, 485 S.W.2d 553, 553 (Tex. Crim. App.
1972).
A copy of counsel=s motion, the brief, and the
appellate record have been delivered to appellant, and appellant has been
advised of his right to file a pro se brief. 
No pro se brief has been filed.
We have carefully reviewed the record
and counsel=s brief.  We agree that the appeal is frivolous and
without merit.  Further, we find nothing
in the record that might arguably support the appeal.
The judgment is affirmed.
                                                                        

SUSAN
LARSEN, Justice
September 5, 2002
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.
 
(Do Not Publish)